





LTIP UNIT AWARD AGREEMENT


ELLINGTON FINANCIAL LLC


2017 EQUITY INCENTIVE PLAN
[(Name)]
[•] units
[Date]
This LTIP Unit Award Agreement (this “Award Agreement”), dated as of [•] (the
“Date of Grant”), is made by and between Ellington Financial LLC, a Delaware
limited liability company (the “Company”), and [•] (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Ellington Financial LLC 2017 Equity Incentive Plan, attached hereto as
Exhibit A (the “Plan”), and the Company’s operating agreement, attached hereto
as Exhibit B (as amended from time to time, the “LLC Agreement”). Where the
context permits, references to the Company shall include any successor to the
Company.
1.
Grant of Restricted Profits Interest Units. The Company hereby grants to the
Participant an award of [•] LTIP Units, subject to all of the terms and
conditions of this Award Agreement, the LLC Agreement and the Plan.



2.
Lapse of Restrictions.



(a)
Vesting and Forfeiture. Subject to the provisions set forth below and to the
extent that an LTIP Forfeiture Event (as defined below) has not occurred before
[•] (the “Vesting Date”), the restrictions on transfer set forth in Section 2(b)
hereof shall lapse on the Vesting Date. If an LTIP Forfeiture Event occurs
before the Vesting Date, the LTIP Units granted hereunder shall immediately be
extinguished and the Participant shall (i) thereafter not be entitled to any
allocations, distributions, payments or benefits of any kind with respect to
such LTIP Units as of the date of such LTIP Forfeiture Event and (ii)
immediately forfeit any capital account that is associated with the LTIP Units
as of the date of such LTIP Forfeiture Event. An “LTIP Forfeiture Event” shall
occur if (i) the Participant gives notice of the intention to resign his
position as [•] of the Company, or (ii) a “Forfeiture Event” (as defined in the
Participant’s employment agreement with the Company, Ellington Financial
Management LLC (the “Manager”), or any Affiliate of the Manager as applicable)
occurs.



(b)
Restrictions. Until the restrictions on transfer of the LTIP Units lapse as
provided in Section 2(a) above, and except as otherwise provided in the Plan,
the LLC Agreement or this Award Agreement, no direct or indirect transfer of the
LTIP Units or any of the Participant’s rights with respect thereto shall be
permitted, except for transfers effectuated in connection with a change in the
Company’s capital structure






--------------------------------------------------------------------------------





as described in Section 12 below. Unless the Committee determines otherwise,
upon any attempt to transfer the LTIP Units or any rights in respect of LTIP
Units before the lapse of such restrictions and in violation of the terms of
this Award Agreement, such LTIP Units, and all of the rights related thereto,
shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company without consideration of any kind.


(c)
Conversion to Common Shares. To the extent provided by the LLC Agreement, upon
the lapse of restrictions pursuant to Section 2(a) above, the Participant shall,
at his or her option, have the right to convert all or a portion of his or her
LTIP Units into Common Shares; provided, however, that the Participant may not
exercise such right for less than 1,000 LTIP Units or, if the Participant holds
less than 1,000 LTIP Units, all of the vested LTIP Units held by the
Participant. Such conversion is conditioned on the Participant’s compliance with
all applicable procedures and policies as may be required by the Board to effect
such conversion. Notwithstanding the foregoing, the Board shall have the right,
but not the obligation, at any time to cause a conversion of LTIP Units into
Common Shares.



3.
No Obligation to Register. The Company shall be under no obligation to register
the LTIP Units pursuant to the Securities Act or any other federal or state
securities laws.



4.
Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the LTIP Units by any holder thereof in violation of the
provisions of this Award Agreement will be valid, and the Company will not
transfer any of said LTIP Units on its books, nor will any distributions be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.



5.
No Voting Rights. Neither the Participant nor any successor in interest shall
have any voting rights with respect to the LTIP Units except to the extent the
LTIP Units are converted into Common Shares.



6.
Distributions and Allocations. Subject to Section 2(a) above, the Participant
will be eligible to receive certain distributions and allocations with respect
to the LTIP Units by the Company as set forth in the LLC Agreement.



7.
Investment Representations. The Participant represents and warrants to the
Company that the Participant is acquiring the LTIP Units and to the extent such
LTIP Units are converted into Common Shares, in each case, for the Participant’s
own account and not with a view to or for sale in connection with any
distribution of the LTIP Units or, as applicable, the Common Shares. The
Participant acknowledges that the LTIP Units: (A) have not been and will not be
registered under the Securities Act or any other applicable law of the United
States; (B) have not been approved, disapproved or recommended by any U.S.
federal, state or other securities commission or regulatory authority and (C)
constitute “restricted securities” within the meaning of Rule 144 under the
Securities Act and cannot be resold or






--------------------------------------------------------------------------------





transferred unless they are registered under the Securities Act or an exemption
from registration is available.


8.
Section 83(b) Election; Tax Withholding.



(a)
The Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Award Agreement. The Participant shall pay to the Company
promptly upon request, and in any event at the time the Participant recognizes
taxable income in respect of the LTIP Units (or, if the Participant makes an
election under Section 83(b) of the Code in connection with such grant), an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to such LTIP Units. The Participant may
satisfy the foregoing requirement by making a payment to the Company in cash or
check having a value equal to the amount of tax required to be withheld. The
Participant agrees to provide the Company with a copy of any election made
pursuant to Section 83(b) of the Code within thirty (30) days of filing such
election. A Section 83(b) election form is attached hereto as Exhibit C.



(b)
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE. BY SIGNING THIS AWARD AGREEMENT, THE PARTICIPANT REPRESENTS THAT THE
PARTICIPANT HAS REVIEWED WITH THE PARTICIPANT’S OWN TAX ADVISORS THE FEDERAL,
STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY
THIS AWARD AGREEMENT AND THAT THE PARTICIPANT IS RELYING SOLELY ON SUCH ADVISORS
AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS
AGENTS. THE PARTICIPANT UNDERSTANDS AND AGREES THAT THE PARTICIPANT (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AWARD AGREEMENT.



9.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Award Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.



10.
Governing Law. This Award Agreement shall be governed by and construed according
to the laws of the State of Delaware without regard to its principles of
conflict of laws.



11.
Incorporation of Plan. The Plan is hereby incorporated by reference and made a
part hereof, and the LTIP Units and this Award Agreement shall be subject to all
terms and conditions of the Plan. In the event of any conflict between the
provisions of this Award Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.



12.
Changes in Capital Structure. In the event of any merger, reorganization,
consolidation, recapitalization, special dividend or distribution (whether in
cash, shares or other property, other than the payment of any cash distributions
by the Company in the ordinary course),






--------------------------------------------------------------------------------





share split, reverse share split, spin-off or similar transaction or other
change in corporate structure affecting the Common Shares of the Company or the
value thereof, the LTIP Units shall be appropriately adjusted so that the value
of, and the rights relating to, the LTIP Units are preserved in or impacted by
such transaction in the same manner that the value of, and the rights relating
to, the Common Shares are preserved in or impacted by such transaction.


13.
Section 409A. The issuance of the LTIP Units is intended to be grant of a
profits interest rather than a deferral of compensation pursuant to Section 409A
of the Code and this Award Agreement and the issuance of the LTIP Units
hereunder shall be construed and interpreted in accordance with such intent. Any
action required by either of the parties pursuant to this Award Agreement will
be performed in such a manner that the LTIP Units do not become subject to the
provisions of Section 409A of the Code or the Treasury regulations and other
interpretive guidance issued thereunder.



14.
Survival of Terms. This Award Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.



15.
Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.



16.
Agreement Not a Contract for Services. Neither the Plan, the granting of the
LTIP Units, this Award Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Participant has a right to continue to provide services as an
officer, director, employee, consultant or advisor of the Company or any
Affiliate for any period of time or at any specific rate of compensation.



17.
Authority of the Board or Committee. As set forth in the Plan, the Board or
Committee shall have full authority to interpret and construe the terms of the
Plan and this Award Agreement, which determination as to any such matter of
interpretation or construction shall be final, binding and conclusive.



18.
Severability. Should any provision of this Award Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Award
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification (if any) to become a part hereof and treated
as though contained in this original Award Agreement. Moreover, if one or more
of the provisions contained in this Award Agreement shall for any reason be held
to be excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by such
judicial body shall not affect the enforceability of such provisions or
provisions in any other jurisdiction.








--------------------------------------------------------------------------------





19.
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Award Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Award Agreement, and accepts the LTIP Units
subject to all the terms and conditions of the Plan and this Award Agreement.
The Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board or Committee upon any questions
arising under this Award Agreement.



(Signatures on following page)





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this Award
Agreement on the day and year first above written.
ELLINGTON FINANCIAL LLC




By:        
Name:    [•]
Title:    [•]




[•] (Participant)




Signature:        




Address:        


        


        
    
    









--------------------------------------------------------------------------------











EXHIBIT A




ELLINGTON FINANCIAL LLC


2017 equity incentive plan





--------------------------------------------------------------------------------











EXHIBIT B




OPERATING AGREEMENT OF


ELLINGTON FINANCIAL LLC





--------------------------------------------------------------------------------









EXHIBIT C


ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
the amount of any compensation taxable to taxpayer in connection with taxpayer’s
receipt of the properly described below:
1.    The name, address and taxpayer identification number of the undersigned
and the taxable year for which this election is being made are:
NAME OF TAXPAYER:     
ADDRESS:     
TAXPAYER IDENTIFICATION NUMBER:     
TAXABLE YEAR:     
2.    The property with respect to which the election is made is described as
follows:
__________ LTIP Units of Ellington Financial LLC (“Company”).
3.    The date on which the property was transferred is: ________________,
20___.
4.    The property is subject to the following restrictions:
The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and Company. These restrictions lapse upon
the satisfaction of certain conditions in such agreement.
5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $__________.
6.    The amount (if any) paid for such property is: $__________.
7.    The amount to include in gross income is: $__________.
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
Dated: __________________, 20__
____________________________________
Taxpayer



